                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

MICHAEL STEPHEN POROVICH,

                Plaintiff,

v.                                                                  No. 1:17-cv-1214-KRS

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                Defendant.


                  ORDER AWARDING ATTORNEY FEES PURSUANT TO
                       THE EQUAL ACCESS TO JUSTICE ACT

          THIS MATTER comes before the Court on the Stipulation Regarding Award of

Attorney Fees under the Equal Access to Justice Act, (Doc. 24), filed October 2, 2018, in which

the parties stipulate to awarding Plaintiff EAJA fees in the amount of $3,643.35.

          IT IS, THEREFORE, ORDERED that Plaintiff be awarded $3,643.35 in attorney fees

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). See Astrue v. Ratliff, 560 U.S.

586, 591–93 (2010) (EAJA fees are paid to the prevailing party, not the attorney). Payment of

this amount shall constitute a complete release from and bar to any and all claims Plaintiff may

have relating to EAJA fees in connection with this action. The parties further agree that the

EAJA award is without prejudice to Plaintiff’s attorney’s right to seek attorney fees pursuant to

42 U.S.C. § 406(b), subject to the offset provisions of the EAJA. See 28 U.S.C. § 2412(c)(1)

(2006).

          IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b), Section 206(b) of the Social Security Act, Plaintiff’s

counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575,
580 (10th Cir. 1986).



                        _______________________________________
                        KEVIN R. SWEAZEA
                        UNITED STATES MAGISTRATE JUDGE
                        Presiding by Consent




                             2
